Citation Nr: 9927978	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sinusitis with 
headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  

The appeal was previously remanded by the Board in May 1998.  

The December 1994 RO decision also denied service connection 
for migraine headaches.  The veteran filed a notice of 
disagreement with that denial and a supplemental statement of 
the case, issued in January 1996, addressed the issue of 
service connection for migraine headaches.  A review of the 
record does not reflect that the veteran filed a substantive 
appeal.  During the veteran's personal hearing, held in July 
1999, she indicated a desire to claim entitlement to service 
connection for migraine headaches, separate from her claim of 
entitlement to service connection for sinusitis with 
headaches.  The issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for migraine headaches is referred to the RO for 
its consideration.  


FINDING OF FACT

The claim of entitlement to service connection for sinusitis 
with headaches is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for sinusitis 
with headaches is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for sinusitis with 
headaches is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 622 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

The veteran's service medical records reflect that in March 
1981 she was seen with complaints of headaches.  The 
assessment was upper respiratory infection.  In July 1981 she 
was seen with complaints of pain behind the right eye.  The 
assessment was questionable sinus pressure versus migraine 
headaches.  An undated service medical record reflects that 
the veteran complained of fever and chills with head 
congestion.  The assessment was upper respiratory infection.  
In February 1982 the veteran was seen with complaints of 
headaches and a stuffy runny nose.  The assessment was viral 
syndrome.  A June 1982 record reflects complaints of sinus 
problems with an assessment of probable vascular headaches.  
In July 1982 the veteran was seen with complaints of left 
ocular headaches.  The impression was sinus-related 
headaches.  The report of a July 1982 X-ray of the veteran's 
sinuses reflects that there was some questionable clouding of 
the sphenoid sinus that may be positional with the X-rays 
being otherwise normal.  An April 1984 service treatment 
record reflects that the veteran had mild congestion.  The 
assessment included upper respiratory tract infection.  The 
report of the veteran's August 1984 service separation 
examination, and medical history completed in conjunction 
therewith, reflects that the veteran complained of sinusitis.  
The examiner noted that she had been treated for sinusitis 
with good results and the report of the examination reflects 
that her sinuses were normal.  

A January 1995 VA outpatient treatment record reflects that 
the veteran complained of sinus headaches.  The diagnostic 
impression was chronic sinusitis.  A January 1995 letter from 
Michael D. Mead, D.D.S., a private dentist, reflects that the 
veteran was seen in May 1994 with a complaint of vague pain 
with the upper left teeth.  She related a history of sinus 
infections and was advised that she may have had a sinus 
infection that could cause pain in the molar teeth.  Private 
and VA treatment records, dated thereafter, reflect that the 
veteran has chronic sinusitis.  

During personal hearings held at the RO in July 1995 and 
before the Board in Washington, D.C., in July 1999, the 
veteran offered testimony indicating that her sinuses had 
continued to cause her problems following service until the 
present time.  

In order for the veteran's claim of entitlement to service 
connection for sinusitis with headaches to be well grounded, 
she must submit medical evidence indicating that she 
currently has chronic sinusitis with headaches and that it is 
related to her active service.  There is competent medical 
evidence that the veteran currently has chronic sinusitis 
with headaches.  However, there is no competent medical 
evidence of record that reflects that the veteran had chronic 
sinusitis with headaches during active service or that her 
currently manifested chronic sinusitis with headaches are 
related to active service.  

The veteran has offered statements and testimony, that are 
presumed credible for purposes of this decision, indicating 
her belief that her currently manifested chronic sinusitis 
had its onset during service and has existed continuously 
since service, but she is not qualified, as a lay person, to 
establish a medical diagnosis or show a medical etiology 
merely by her own assertions, as such matters require medical 
expertise.  See Grottveit and Espiritu.  In this regard, the 
veteran has indicated, in substance, her belief that lay 
evidence, in the form of her report of ongoing sinusitis, 
will suffice in determining whether or not her sinusitis, 
first noted in service, continued to exist after service 
until the present time to establish chronicity under 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  However, the Board notes that during the 
veteran's active service, as set forth above, she was seen on 
multiple occasions with similar complaints with medical 
authority diagnosing various conditions other than sinusitis.  
Therefore, the Board concludes that establishing continuity 
for purposes of chronicity for sinusitis is not subject to 
lay observation.  Id.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that the veteran's currently manifested chronic sinusitis 
with headaches is related to active service, the claim of 
entitlement to service connection for sinusitis with 
headaches is not well grounded.  Caluza.  

Although the Board has disposed of the claim of entitlement 
to service connection for sinusitis with headaches on a 
ground different from that of the RO, that is, whether the 
claim is well grounded rather than whether she is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than her claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for sinusitis with headaches not having been 
submitted, the appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

